DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 09/21/2020.
Claims 1-12 are pending.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	 Frindle et al discloses a digital audio processing apparatus for applying a time varying gain to an input digital audio signal over contiguous first, second and third time periods.
	Soulodre discloses an audio loudness control system includes a loudness adjuster module configured to adjust a level of audio signal based on parameters associated with the audio signal, and includes adjustment gain calculator module to generates gain adjusting value that controls the loudness gain and adaption rate module for determines the adaption rate or rate of change of the gain adjusting value.
	Skovenborg et al discloses a loudness limiter for attenuating an input audio signal in order to constrain a resulting loudness level of an output audio signal by a predetermined threshold loudness level.

	Cotton et al discloses a gain reduction meter for dynamics processing provides information which part of a dynamic curve is affecting an input audio signal.
	Tracey discloses a system for adjusting loudness of audio signal in real time includes measuring initial loudness values for blocks of samples in a frame to produce a plurality of initial loudness values and having weighted average computation and adjustment based on variation of the loudness values of the audio signal.
	Shimizu discloses an audio device for processing audio signal having a gain adjustment circuit is controlled in accordance with a rate of output signal level of an effector and original audio signal level.
	Goto et al discloses level adjustment device having different input level detection sections with different following rates and selection for an input level utilizes for gain control of input audio signal.
	

Allowable Subject Matter
Claims 1-12 are allowed over prior art of record.
The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-12 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1 and 7. 
	The cited prior art listed above disclose various audio signal processing systems and methods for loudness control based on gain control of input audio signal and with input signal level detection based on threshold level.  The closest prior art of Soulodre discloses an audio loudness control system includes a loudness adjuster module configured to adjust a level of audio signal based on parameters associated with the audio signal, and includes adjustment gain calculator module to generates gain adjusting value that controls the loudness gain and adaption rate as discussed above.  However, none of the prior art discloses or suggests the specific claimed invention of an a dynamic processing device or method that including “determine, in a case where it is determined that the level of the input audio signal exceeds the threshold value, whether a first amount of time, that is not specified to a unique value by a first speed at which the gain applied to the input audio signal is changed, has elapsed from when the level of the input audio signal exceeded the threshold value; and change, in a case where it is determined that the level of the input audio signal exceeds the threshold value and that the first amount of time has elapsed from when the level of the input audio signal exceeded the threshold value, the gain applied to the input audio signal at the first speed” in combinations with all the other components and functional steps as recited in the instant independent claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	11/06/2021